         Case 5:19-cv-00328-DAE Document 49 Filed 06/08/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

 VALERO MARKETING AND SUPPLY
 COMPANY,

                Plaintiff,
                                                  CIVIL ACTION NO. 5:19-cv-00328-DAE
 v.

 UNITED STATES OF AMERICA,

                Defendant.

                                    NOTICE OF APPEAL

       Notice is hereby given that Plaintiff Valero Marketing and Supply Company (“VMSC”)

hereby appeals to the United States Court of Appeals for the Fifth Circuit from the Order

Granting the Defendant’s Motion for Partial Judgment on the Pleadings (ECF 38) entered on July

31, 2020, and from the final Judgment in a Civil Action (ECF 48) entered on April 21, 2021, to

the extent such final judgment allows VMSC to take nothing on its claims that were dismissed

via the Order Granting the Defendant’s Motion for Partial Judgment on the Pleadings (ECF 38).

Dated: June 8, 2021
                                                     /s/ Adam P. Feinberg
                                             Adam P. Feinberg, D.C. Bar No. 447668
                                             George A. Hani, D.C. Bar No. 451945
                                             Andrew L. Howlett, D.C. Bar No. 1010208
                                             MILLER & CHEVALIER CHARTERED
                                             900 16th Street NW
                                             Black Lives Matter Plaza
                                             Washington, D.C. 20006
                                             Tel. (202) 626-5800
                                             Fax. (202) 626-5801
                                             Email: afeinberg@milchev.com

                                             Attorneys for Plaintiff Valero Marketing and Supply
                                             Company
         Case 5:19-cv-00328-DAE Document 49 Filed 06/08/21 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I hereby certify that on June 8, 2021, I electronically filed the foregoing with the Clerk of

Court using the CM/ECF System, which will send notice of such filing to the following

registered CM/ECF users:


       Michael W. May
       Andrew L. Sobotka
       Jonathan L. Blacker
       Trial Attorneys, Tax Division
       U.S. Department of Justice
       717 N. Harwood, Suite 400
       Dallas, Texas 75201
       Tel.: (214) 880-9736
       Tel.: (214) 880-9765
       Fax.: (214) 880-9741
       Email: Michael.w.may@usdoj.gov
       Email: Andrew.L.Sobotka@usdoj.gov
       Email: Jonathan.Blacker2@usdoj.gov

       Attorneys for Defendant United States



                                                     /s/ Adam P. Feinberg
